Citation Nr: 0937899	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for skin 
condition of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1971 to August 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2009, the Veteran testified that from June 2009 to 
August 2009 he has been treated for the skin condition on the 
feet at the VA Medical Center in Durham.  As the records are 
pertinent to the Veteran's claim, the records should be 
obtained.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (holding that VA treatment records are considered 
to be constructively contained in the claims folder and must 
be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's records from 
2008 to 2009 for treatment of a skin 
condition on the feet from the Durham, 
North Carolina VA Medical Center. 



2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




